Citation Nr: 1606565	
Decision Date: 02/22/16    Archive Date: 03/01/16

DOCKET NO.  05-33 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to service connection for a variously diagnosed skin disability (claimed as service connection for soft-tissue growths and dermatophytosis of the hands, feet, and crural area), to include as due to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Reddington


INTRODUCTION

The Veteran served on active duty from June 1969 to January 1972.  This matter was originally before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  In July 2009, a videoconference hearing was held before the undersigned.  A transcript is associated with the record.  In January 2010, this matter was remanded for additional development.  In June 2012, the Board reopened this matter and remanded it for additional development.  Subsequently, in May 2013 and December 2014, it was additionally remanded for further development.

The appeal is being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


REMAND

In December 2014, the Board remanded this matter, in part, to obtain another VA examination and medical opinion as to the likely etiology of the Veteran's variously diagnosed skin disability.  Specifically, the examiner was asked to identify by medical diagnosis all skin disabilities that were diagnosed during the pendency of the claim (from August 2002) and to opine whether such disability is causally related to the Veteran's active duty service, to include exposure to herbicides/Agent Orange and/or "jungle rot."  On April 2015 VA examination, the examiner diagnosed atrophic toe nails and right foot callus and opined that such were not caused by the Veteran's service and were "not covered under AO guidelines."  

The Board finds that this opinion is inadequate for rating purposes.  Notably, the examiner did not discuss all diagnoses during the pendency of the claim, to include diagnoses on prior VA examinations such as onychomycosis, xerosis, punctate hyperkeratosis, and lipomas and did not adequately provide an opinion with supporting rationale as to the likely etiology.  In the December 2014 Remand, the Board noted that the Veteran's diagnosed skin disabilities are not diseases associated with exposure to herbicide agents as listed in the presumptive service connection provisions of 38 C.F.R. §§ 3.307, 3.309(e).  However, it was noted that the Veteran is not precluded from establishing service connection with proof of actual direct causation.  As the prior VA opinion was not fully responsive to the Board's Remand directives, an additional medical opinion is required as to whether any of the Veteran's skin disabilities diagnosed during the pendency of the claim are related to his service, to include whether they are otherwise related to herbicide/Agent Orange exposure and/or "jungle rot."  Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following actions:

1.  Secure for the record copies of any outstanding/updated VA and/or private treatment records regarding the Veteran's skin disabilities.

2.  Then, arrange for the Veteran to be scheduled for a VA examination to determine the likely etiology of his skin disabilities diagnosed during the pendency of this claim (from August 2002).  His entire record, to include this remand, must be reviewed by the examiner in conjunction with the examination.  After reviewing the record and examining the Veteran, the examiner should respond to the following:

(a)  Please identify (by medical diagnosis) all skin disabilities that were diagnosed during the pendency of the claim (since August 2002), to include but not limited to atrophic toe nails, right foot callus, onychomycosis, xerosis, punctate hyperkeratosis and lipomas.

(b)  As to each diagnosed skin disability, is it at least as likely as not (a 50% or higher degree of probability) that such disability is causally related to the Veteran's active duty service, to include exposure to herbicides/Agent Orange and/or "jungle rot"?

The examiner is advised that by virtue of his service in Vietnam, the Veteran is presumed exposed to herbicides in service.  Further, although the Veteran's diagnosed skin disabilities are not presumptively linked to Agent Orange exposure, an opinion should nevertheless be provided as to whether the disabilities may otherwise be related to herbicide/Agent Orange exposure.

A detailed rationale for all opinions offered should be provided.

3.  Thereafter, readjudicate the issue on appeal.  If the benefit sought remains denied, furnish the Veteran and his representative with an appropriate supplemental statement of the case and afford him and his representative the opportunity to respond.  The case should then be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
SARAMAE KREITLOW
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

